Citation Nr: 0917151	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  08-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active service from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection and 
assigned a noncompensable (zero percent) rating for bilateral 
hearing loss, effective April 22, 2005.  Thereafter, the 
Veteran perfected an appeal as to the initial evaluation 
assigned for his service-connected hearing loss disability.

The issue of entitlement to a higher disability evaluation 
based upon an initial grant of service connection remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On his February 2008 substantive appeal, the Veteran checked 
the box indicating that he desired a Board hearing to be 
conducted by a Veterans Law Judge (VLJ) at the VA Central 
Office in Washington, DC.  The Veteran was scheduled for a 
Board hearing in Washington, DC, to be held on April 22, 
2009.

However, in a timely March 2009 request, the Veteran 
requested a videoconference hearing before a VLJ at the St. 
Louis RO.  In an April 2009 statement, the Veteran also 
cancelled his hearing scheduled at the VA Central Office in 
Washington, DC.

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules videoconference hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board videoconference hearing at the 
earliest available opportunity pursuant to 
38 C.F.R. §§ 20.700(e), 20.703, 20.707 
(2008).  The RO should notify the Veteran 
and his representative of the date and 
time of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2008).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

